Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.164 Page 1 of 22



  1   Charles C. Weller (SBN: 207034)
      CHARLES C. WELLER, APC
  2
      11412 Corley Court
  3   San Diego, California 92126
      Tel: 858.414.7465
  4
      Fax: 858.300.5137
  5
      Attorney for Plaintiff Consumer Products Association
  6

  7
                        IN THE UNITED STATES DISTRICT COURT
  8
                    FOR THE SOUTHERN DISTRICT OF CALIFORNIA
  9

 10   CONSUMER PRODUCTS                              )    Case No. 3:21-cv-00596-W-MDD
      ASSOCIATION,                                   )
 11                                                  )
                            Plaintiff,               )    PLAINTIFF’S OPPOSITION TO
 12                                                  )    DEFENDANT’S RULE 11
            vs.                                      )    MOTION FOR SANCTIONS AND
 13                                                  )
      BOWMAR NUTRITION LLC,                          )    REQUEST FOR COUNTER-
 14                                                  )    SANCTIONS UNDER RULE 11(b)
                            Defendant.               )
 15                                                  )
                                                     )    Hon. Thomas J. Whelan
 16                                                  )
                                                     )
 17                                                  )    Complaint Filed: April 6, 2021
                                                     )    Trial Date: None Set
 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                    -i-
                  PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                              REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.165 Page 2 of 22



  1                                         TABLE OF CONTENTS
  2   TABLE OF CONTENTS .............................................................................. ii
  3   TABLE OF AUTHORITIES ....................................................................... iii
  4   INTRODUCTION..........................................................................................1
  5   STANDARD OF REVIEW ........................................................................... 3
  6   ARGUMENT .................................................................................................3
  7          I.        Bowmar’s standing argument is directly contradicted by
                       on-point and binding case law. ................................................... 3
  8
             II.       A nonprofit has standing to allege injury to its charitable
  9                    mission under the UCL and FAL. ............................................... 5
 10          III.      Bowmar was on notice of the lack of support for
                       its argument before it filed this frivolous motion. ....................10
 11
             IV.       Bowmar should be sanctioned for bringing a
 12                    frivolous Rule 11 motion. .........................................................14
 13   CONCLUSION ............................................................................................17
 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                             -ii-
                    PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                                REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.166 Page 3 of 22



  1
                                        TABLE OF AUTHORITIES
  2

  3   Cases
  4   Animal Legal Def. Fund v. Great Bull Run, LLC,
  5
          No. 14-cv-01171, 2014 WL 2568685 (N.D. Cal. 2014) ............................... 8

  6
      Animal Legal Def. Fund v. HVFG LLC,
          No. C 12–05809, 2013 WL 3242244 (N.D. Cal. 2013) ................................ 8
  7
      Animal Legal Def. Fund v. LT Napa Partners LLC,
  8       234 Cal. App. 4th 1270 (2015)...................................................................... 9
  9   Borowski v. DePuy, a Div. of Boehringer Mannheim Co.,
 10
          850 F.2d 297 (7th Cir. 1988) ................................................................... 2, 15

 11   Christian v. Mattel, Inc.,
           286 F.3d 1118 (9th Cir. 2002) ................................................................. 3, 17
 12
      Draper & Kramer, Inc. v. Baskin-Robbins, Inc.,
 13       690 F. Supp. 728 (N.D. Ill. 1988) ........................................................... 1, 14
 14   Estate of Blue,
 15        120 F.3d 982 (9th Cir. 1997) ....................................................................... 15

 16   Fair Hous. Council v. Roommate.com LLC,
           666 F.3d 1216 (9th Cir. 2012) ................................................................... 4, 5
 17
      Fair Hous. of Marin v. Combs,
 18        285 F.3d 899 (9th Cir. 2002) ......................................................................... 5
 19   Hall v. Time,
 20        158 Cal. App. 4th 847 (2008)........................................................................ 9

 21   Havens Realty Corp. v. Coleman,
          455 U.S. 363 (1982) .................................................................................. 4, 5
 22
      In re Keegan Mgmt. Co. Sec. Litig.,
 23         78 F.3d 431 (9th Cir. 1996) ........................................................................... 3
 24   Judin v. United States,
 25        34 Fed. Cl. 483 (Fed. Cl. 1995)................................................................... 14

 26   Kwikset Corp. v. Superior Court,
          51 Cal. 4th 310 (2011)................................................................................... 9
 27
      Moeck v. Pleasant Valley Sch. Dist.,
 28       844 F.3d 387 (3d Cir. 2016) ........................................................................ 16
                                                           -iii-
                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                             REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.167 Page 4 of 22



  1   Oganyan v. Square Two Financial,
  2       2012 WL 4466607 (C.D. Cal. 2012) ........................................................... 15

  3   Organic Products Association v. Sanderson Farms, Inc.,
          284 F. Supp. 3d 1005 (N.D. Cal. 2018) ............................................... passim
  4
      Patelco Credit Union v. Sahni,
  5        262 F.3d 897 (9th Cir. 2001) ....................................................................... 14
  6   People for the Ethical Treatment of Animals v. Whole Foods Market Cal., Inc.,
  7       No. 15-cv-04301, 2016 WL 362229 (N.D. Cal. 2016) ................................. 8
  8   S. Cal. Hous. Rights Ctr. v. Los Feliz Towers Homeowners Ass’n,
           426 F. Supp. 2d 1061 (C.D. Cal. 2005)................................................... 9, 10
  9
      Safe-Strap Co., Inc. v. Koala Corp.,
 10        270 F. Supp. 2d 407 (S.D.N.Y. 2003) ......................................................... 14
 11   Smith v. Pac. Props. & Develop. Corp.,
 12        358 F.3d 1097 (9th Cir. 2004) ....................................................................... 5
 13   Truong v. N.Y. Hotel and Motel Trades Council, AFL-CIO,
          603 F. Supp. 2d 742 (S.D.N.Y. 2009) ........................................................... 2
 14
      Rules
 15
      Fed. R. Civ. P. 11 ............................................................................................. 6, 17
 16
      Treatises
 17
      5A Charles Alan Wright and Arthur R. Miller,
 18       Federal Practice and Procedure § 1321 (4th ed. 2020) ............................. 15
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
                                                               -iv-
                  PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                              REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.168 Page 5 of 22



  1                                    INTRODUCTION
  2
            “Rule 11 is not a toy.” Draper & Kramer, Inc. v. Baskin-Robbins, Inc., 690
  3
      F. Supp. 728, 732 (N.D. Ill. 1988). It is also not a tool for papering over counsel’s
  4
      mistakes. Yet Plaintiff Bowmar Nutrition, LLC has brought this motion for the
  5

  6   sole and apparent purpose of covering up its counsel’s elementary blunder. This

  7   Court should sanction Bowmar for a bad-faith abuse of Rule 11.
  8         Bowmar moved to dismiss the Amended Complaint filed by Consumer
  9
      Products Association, arguing that CPA had brought an impermissible “private
 10
      attorney general” action under California state consumer protection law. The
 11
      problem with this motion, as CPA’s opposition (Dkt. Entry 7) made abundantly
 12

 13
      clear, was that CPA didn’t bring a “private attorney general” action. (The words

 14   do not appear anywhere in CPA’s complaint, as just a start.) Instead, CPA’s
 15   standing rests on money and property lost when it was diverted from its charitable
 16   mission by Bowmar’s blatant falsehoods about the protein content of its powders
 17
      and other food products.
 18
            Bowmar scoffs at this standing allegation as “particularly frivolous.”
 19
      Bowmar Memo. at 3. But this has been a recognized form of standing for more
 20

 21   than four decades, affirmed repeatedly by the U.S. Supreme Court and the Ninth
 22   Circuit. As recently as 2018, it was affirmed again in a false labelling case brought
 23   under the exact California consumer protection statutes—the Unfair Competition
 24
      Law (“UCL”) and the False Advertising Law (“FAL”)—that CPA alleges here.
 25
      That case was Organic Products Association v. Sanderson Farms, Inc., 284 F.
 26
      Supp. 3d 1005 (N.D. Cal. 2018). Bowmar doesn’t mention Sanderson Farms even
 27

 28   once in its motion to dismiss papers or in this motion, despite the fact that the case
                                                 -1-
               PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                           REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.169 Page 6 of 22



  1   (1) is directly on point, (2) was discussed at length in CPA’s motion to dismiss
  2
      opposition, and (3) was brought to counsel’s attention before this motion was filed.
  3
            The reason for Bowmar’s silence is clear: Sanderson Farms simply
  4
      demolishes Bowmar’s motion to dismiss, and consequently this motion for
  5

  6   sanctions. But as discussed further below, it is hardly the only on-point case that

  7   does similar violence to Bowmar’s specious arguments.
  8         Strip away Bowmar’s chest-thumping and it is plain what happened here.
  9
      Bowmar jumped to conclusions about CPA’s complaint and didn’t do its research.
 10
      The motion to dismiss is the product of counsel’s error in perception and failure
 11
      to adequately research CPA’s standing averments. That alone can be grounds for
 12

 13
      imposing Rule 11 sanctions on Bowmar. See, e.g., Truong v. N.Y. Hotel and Motel

 14   Trades Council, AFL-CIO, 603 F. Supp. 2d 742, 744 (S.D.N.Y. 2009) (imposing
 15   sanctions on a party bringing a frivolous Rule 11 motion when it was “obvious
 16   from [the party’s] papers that his attorneys did not adequately research” the issue
 17
      presented).
 18
            But unlike Bowmar’s motion to dismiss, this motion for sanctions was not
 19
      a mistake. It is a deliberate misuse of the Rule 11 process, designed to deflect from
 20

 21   counsel’s errors. Bowmar’s memorandum is packed with false contentions and
 22   deliberate misreadings of the Amended Complaint. It omits material facts about
 23   the meet and confer process that took place. And it continues Bowmar’s ongoing
 24
      “ostrich-like tactic of pretending that potentially dispositive authority against [its]
 25
      contention does not exist”—which courts have held justifies awarding sanctions
 26
      to the respondent on a frivolous Rule 11 motion. Borowski v. DePuy, a Div. of
 27

 28   Boehringer Mannheim Co., 850 F.2d 297, 304–05 (7th Cir. 1988).
                                                 -2-
               PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                           REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.170 Page 7 of 22



  1         This motion is brought in bad faith and is an abuse of Rule 11. The Court
  2
      should deny the motion, and sanction Bowmar under Rule 11(b) for wasting the
  3
      parties’ and this Court’s time and resources.
  4
                                  STANDARD OF REVIEW
  5

  6         “Rule 11 is an extraordinary remedy, one to be exercised with extreme

  7   caution.” In re Keegan Mgmt. Co. Sec. Litig., 78 F.3d 431, 437 (9th Cir. 1996). A
  8   Rule 11 motion for sanctions should only be granted where the complaint is legally
  9
      or factually “baseless” and the attorney did not conduct a “reasonable and
 10
      competent inquiry” before signing it. Christian v. Mattel, Inc., 286 F.3d 1118,
 11
      1127 (9th Cir. 2002). “[T]he filing of a motion for sanctions is itself subject to the
 12

 13
      requirements of the rule and can lead to sanctions.” Fed. R. Civ. P. 11(b), (c)

 14   advisory committee’s note to 1993 amendment.
 15                                       ARGUMENT
 16   I.   Bowmar’s standing argument is directly contradicted by on-point and
 17        binding case law.
 18         Bowmar argues that CPA’s counsel must be sanctioned because “long and
 19   clearly-established precedents make it absolutely clear that Plaintiff cannot sue on
 20
      behalf of the ‘general public’ in a non-class case.” Bowmar Memo. 4. The
 21
      contention (right or wrong) is irrelevant, because that’s not what CPA did.
 22
            Instead, as CPA’s motion to dismiss opposition (Dkt. Entry 7) makes clear,
 23

 24   it has brought suit alleging direct organizational injury because Bowmar’s blatant
 25   falsehoods diverted it from its charitable mission. CPA became aware of “reports
 26   that Bowmar’s Products made marketing and nutritional labelling claims that were
 27
      false and deceptive,” including that the products contained far less protein than
 28
                                                 -3-
               PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                           REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.171 Page 8 of 22



  1   was stated on the nutritional label, the front label, and on Bowmar’s website. Am.
  2
      Compl. ¶ 9. Testing revealed that these allegations were true, among other “gross
  3
      inaccuracies” on Bowmar’s labelling. Id. ¶¶ 22–33. CPA was thus “diverted from
  4
      its ordinary course of business” and was forced to “devote[] resources to testing
  5

  6   these Products … and in educating the public through” various media, including

  7   communiques to members, website notices, and podcasts, “about the false and
  8   deceptive claims made by Bowmar.” Id. ¶ 9. Because of this diversion from its
  9
      ordinary course of business, CPA “has lost money or property.” Id. See also id. ¶¶
 10
      41, 50, 59, and 68 (alleging that “[a]s a direct and proximate result of Defendant’s
 11
      conduct, Plaintiff was forced to divert substantial organizational resources away
 12

 13
      from its core missions.”).1

 14         This is sufficient to allege standing. A nonprofit organization has a legally
 15   protected interest in pursuing its charitable mission. Havens Realty Corp. v.
 16   Coleman, 455 U.S. 363, 368 (1982). When an organization diverts resources to
 17
      “identify and counteract” unlawful activity that frustrates its mission, resulting in
 18
      “consequential drain on the organization’s resources,” there can be “no question
 19
      that organization has suffered an injury in fact” sufficient “to warrant …
 20

 21   invocation of federal-court jurisdiction.” Id. at 378-79. See also, e.g., Fair Hous.
 22   Council v. Roommate.com LLC, 666 F.3d 1216, 1219 (9th Cir. 2012) (nonprofit
 23   organizations “investigated … alleged violations and, in response, started new
 24
      education and outreach campaigns targeted at” conduct, which caused them “to
 25

 26

 27   1
        In its reply on the motion to dismiss, Bowmar asserted that “The FAC does not
      include any claim for damages at all.” Dkt. Entry 9 at 4 (emphasis in original). In
 28
      light of these allegations of money and property lost, this assertion is absurd.
                                                 -4-
               PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                           REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.172 Page 9 of 22



  1   divert resources independent of litigation costs and frustrated their central
  2
      mission”) (citing Fair Hous. of Marin v. Combs, 285 F.3d 899, 905 (9th Cir.
  3
      2002)); Smith v. Pac. Props. & Develop. Corp., 358 F.3d 1097, 1105 (9th Cir.
  4
      2004) (“[A]n organization may satisfy the Article III requirement of injury in fact
  5

  6   if it can demonstrate: (1) frustration of its organizational mission; and (2) diversion

  7   of its resources to combat the particular [conduct] in question.”).
  8         In the motion for sanctions, Bowmar’s response to this binding precedent is
  9
      largely to ignore it, while gaslighting the Court with scare quotes:
 10
            And what is the purported “injury” Plaintiff alleges? That it was
 11         “diverted from its ordinary course of business” and “devoted resources
 12         to testing these Products” and “in educating the public through the news
            media, through podcasts, and through its own website about the false
 13         and deceptive claims.”
 14
      Bowmar Memo. 5 (citations omitted). To which CPA can only respond: Yes, and
 15
      that’s why standing is adequately alleged here. See, e.g., Havens Realty;
 16
      Roommate.com; Pacific Properties; and Sanderson Farms, cited supra.
 17

 18   II.   A nonprofit has standing to allege injury to its charitable mission under
            the UCL and FAL.
 19
            To the extent Bowmar presents any relevant argument at all, it appears to
 20

 21   argue that a nonprofit organization cannot allege organizational standing to

 22   challenge a violation of the UCL and FAL, because injury to its charitable mission
 23   is not a cognizable injury under those particular statutes. See Dkt. Entry 9 at 4.
 24   This argument is, in a word, wrong. A good clue to the fact that Bowmar knows
 25
      this argument is wrong is that it has never discussed or even cited Sanderson
 26
      Farms, the recent, on-point federal district court case that says exactly the
 27

 28
      opposite.
                                                 -5-
               PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                           REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.173 Page 10 of 22



   1         In Sanderson Farms, several nonprofit groups had a charitable mission of
   2
       “conduct[ing] research, policy, and advocacy work aimed at creating greater
   3
       transparency around food production and encouraging practices that support a
   4
       sustainable and healthy natural environment.” 284 F. Supp. 3d at 1009. They
   5

   6   brought suit under the UCL and the FAL alleging injury to that charitable mission,

   7   because the defendant chicken processor had made false statements on its labelling
   8   that its chickens were “100% natural,” antibiotic-free, and had “no hidden
   9
       ingredients.” Id. Like CPA, the plaintiffs alleged that they had direct
  10
       organizational standing based on diversion from their charitable mission that
  11
       occurred when they investigated these allegations and took steps to educate the
  12

  13
       public about the defendant’s false statements.

  14         Citing to Havens Realty, Roommate.com, Pacific Properties, and other
  15   Ninth Circuit cases, the district judge denied the motion, finding that
  16   organizational standing was adequately alleged under the UCL and FAL. Id. at
  17
       1010–13. Useful for present purposes is a side-by-side comparison of the UCL and
  18
       FAL standing allegations the district court found adequate in Sanderson Farms,
  19
       and the corresponding allegations made by CPA here:
  20

  21
       “OCA’s mission includes promoting           “CPA is a nonprofit education,
  22
       the views and interests of organic and      advocacy, and membership
  23   socially responsible consumers.”            organization that was founded to
       Sanderson Farms, 284 F. Supp. 3d at         educate consumers on the accuracy of
  24
       1011.                                       nutritional label and marketing claims
  25                                               of consumer products, including
                                                   protein supplements and replacement
  26
                                                   foods, and to advocate for accuracy and
  27                                               transparency in food labelling and
                                                   marketing.” Am. Compl. ¶ 7.
  28
                                                 -6-
               PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                           REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.174 Page 11 of 22



   1
       “[OCA] pursues this mission by              CPA “develops educational programs
   2   advocating for greater truth and            for those members and for consumers
   3   transparency in advertising and             generally, on topics such as how to
       labeling of consumer products and           read nutritional labels and the
   4   calling for the transition away from        frequency of inaccurate or deceptive
   5   corporate-controlled agriculture that       statements in marketing and nutritional
       contributes to growing antibiotic-          claims made for consumer products,
   6   resistance.” Id.                            including protein supplements and
   7                                               replacement foods.” Id.

   8
       “OCA alleges its mission is frustrated      “Defendant’s unlawful conduct has
   9   by Sanderson’s marketing materials          frustrated CPA’s efforts to promote, on
       which give the false impression that        behalf of the general public,
  10
       Sanderson’s products are natural and        transparency in the food labelling
  11   antibiotic free.” Id.                       system.” Id. ¶¶ 41, 50, 59, 68.
  12
       “In response, OCA has conducted             “CPA staff have devoted resources to
  13   research into Sanderson’s farming           testing these Products, as described
  14
       practices and advertising, prepared         herein, and in educating the public
       internal memoranda, conducted               through the news media, through
  15   strategy meetings, and developed and        podcasts, and through its own website
  16   coordinated a multi-organization            about the false and deceptive claims
       consumer outreach plan including call-      made by Bowmar concerning the
  17   to-action emails and online alerts. OCA     protein content (and other falsely
  18   has also responded to concerns from         advertised nutritional claims) of these
       consumers and its members related to        Products.” Id. ¶ 7.
  19   Sanderson’s misrepresentations.” Id.
  20
       “All of these efforts have required         “In this matter, CPA was diverted from
  21   OCA to divert resources and staff time      its ordinary course of business by
  22   away from its policy and consumer           reports that Bowmar’s Products made
       education work on other issues such as      marketing and nutritional labelling
  23   soil and water pollution, genetic           claims that were false and deceptive.
  24   engineering, and strengthening organic      As a result of these false and deceptive
       standards.” Id.                             claims by Defendant, CPA has suffered
  25                                               injury in fact and has lost money or
  26                                               property.” Id. ¶ 9.
  27

  28
                                                 -7-
               PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                           REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.175 Page 12 of 22



   1         Comparing the UCL and FAL standing allegations made by CPA in this
   2
       case to those the Court found adequate in Sanderson Farms, it is clear why
   3
       Bowmar ignores this case. They are nearly identical. Bowmar doesn’t have a
   4
       credible counterargument that CPA’s standing averments are insufficient.
   5

   6         Further, lest the Court think that Sanderson Farms broke new ground or is

   7   an outlier, it has long been clear (in both federal and California state cases) that
   8   nonprofit organizations could plead injury under the UCL and FAL for diversion
   9
       from their charitable mission. This has been repeatedly affirmed in cases decided
  10
       after the passage of Proposition 64 in 2004. For example:
  11
         • People for the Ethical Treatment of Animals v. Whole Foods Market Cal.,
  12

  13        Inc., No. 15-cv-04301, 2016 WL 362229, at *3 (N.D. Cal. 2016)
  14
            (organizational plaintiff successfully alleged standing under the UCL and
  15
            FAL “because it has diverted resources as a result of Whole Foods’ alleged
  16

  17        unlawful business practices, which have thwarted PETA’s mission,” even
  18
            though “PETA is not a customer of Whole Foods”);
  19

  20
         • Animal Legal Def. Fund v. Great Bull Run, LLC, No. 14-cv-01171, 2014 WL

  21        2568685, at *6 (N.D. Cal. 2014) (“Organizational plaintiffs have standing
  22
            under the UCL where they divert resources as a result of a defendant’s
  23

  24
            alleged unlawful business practices.”);

  25     • Animal Legal Def. Fund v. HVFG LLC, No. C 12–05809, 2013 WL 3242244,
  26
            at *3 (N.D. Cal. 2013) (“a public advocacy firm such as ALDF can have
  27

  28        standing under [the UCL] to challenge a business practice inimical to its
                                                 -8-
               PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                           REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.176 Page 13 of 22



   1        purpose and against which the firm expends its resources, thus reducing the
   2
            money and property it would otherwise have for other projects”);
   3

   4     • Animal Legal Def. Fund v. LT Napa Partners LLC, 234 Cal. App. 4th 1270,
   5        1279–80 (2015) (nonprofit advocacy organization had standing under the
   6
            UCL and “suffered injury in fact and lost money as a result of defendants’
   7

   8        conduct in serving foie gras because it ‘has diverted significant
   9        organizational resources to combat [defendants’] continuing illegal sales of
  10
            foie gras’”);
  11

  12     • S. Cal. Hous. Rights Ctr. v. Los Feliz Towers Homeowners Ass’n, 426 F.
  13
            Supp. 2d 1061, 1069 (C.D. Cal. 2005) (“the Housing Rights Center has
  14
            standing [under the UCL] because it presents evidence of actual injury based
  15

  16        on loss of financial resources in investigating this claim and diversion of staff
  17
            time from other cases to investigate the allegations here”).
  18
             Moreover, the continuing viability of this form of direct organizational
  19

  20   standing was affirmed in Kwikset Corp. v. Superior Court, 51 Cal. 4th 310, 323
  21   (2011), the California Supreme Court case that Bowmar repeatedly cites in support
  22   of its specious argument. In Kwikset, the Court directed readers to Hall v. Time,
  23
       158 Cal. App. 4th 847, 854–55 (2008), a case that the Court said “catalogu[ed]
  24
       some of the various forms of economic injury” that could give rise to claims under
  25
       the UCL and FAL. Kwikset, supra. In Hall, in the list of exemplar injuries, is the
  26

  27   case of the nonprofit housing rights organization that raised a claim under the UCL

  28   when it “lost financial resources and diverted staff time investigating case against
                                                 -9-
               PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                           REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.177 Page 14 of 22



   1   defendants” for unfair business practices. Hall, supra (citing Los Feliz Towers
   2
       Homeowners Assoc., supra). 2 So even when it decided Kwikset, the California
   3
       Supreme Court took it for granted that a nonprofit organization could plead direct
   4
       organizational standing under the UCL and FAL. Bowmar has identified not a
   5

   6   single case that actually supports the unfounded standing argument in its motion

   7   to dismiss.
   8         Bowmar’s argument is specious. And it is not hard to find case law that
   9
       makes clear just how specious Bowmar’s argument is. CPA cited much of that
  10
       case law in its opposition. Bowmar ignores it all, continuing its “ostrich-like tactic
  11
       of pretending that potentially dispositive authority against [its] contention does not
  12

  13
       exist.” Borowski, supra. This refusal to even acknowledge (much less try to

  14   distinguish) contrary case law is indicative of Bowmar’s bad faith.
  15   III. Bowmar was on notice of the lack of support for its argument before it
  16
            filed this frivolous motion.

  17         However, Bowmar’s failure to investigate the governing case law wasn’t
  18   simply negligence (though it was at least that). Instead, Bowmar’s failure to
  19

  20   2
         Bowmar also makes a throwaway argument that CPA’s counsel violated Rule 11
  21   by “signing a complaint asserting an unjust enrichment claim where Plaintiff
       obviously has no legal basis for an unjust enrichment claim.” Bowmar Memo. 6.
  22
       However, CPA’s opposition makes clear that the unjust enrichment claim is
  23   “alternative pleading of an equitable remedy … in the event it is determined after
       discovery that plaintiff lacks an adequate remedy at law” under the UCL and FAL,
  24
       Dkt. Entry 7 at 13. As cited in CPA’s opposition, multiple courts in this district
  25   and circuit have held that this kind of alternative pleading is permissible. Id. CPA’s
       Amended Complaint “to the extent necessary, pleads this cause of action [i.e.,
  26
       unjust enrichment] in the alternative.” Am. Compl. ¶ 74. Once again, Bowmar
  27   simply ignores the plain language of the Amended Complaint and all the case law
       that supports this form of pleading. It does so because it has no credible argument
  28
       that this alternative pleading is improper.
                                                 -10-
                PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                            REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.178 Page 15 of 22



   1   adequately research the support for its position before filing this motion was
   2
       clearly willful. And Bowmar continues this willful obfuscation by omitting
   3
       material facts from its description of the meet and confer process. That exchange
   4
       put Bowmar on notice that (1) its threatened motion for sanctions was baseless and
   5

   6   (2) CPA would ask for counter-sanctions.

   7         CPA responded the next day to the draft motion for sanctions that Bowmar
   8   sent to the undersigned on April 28, 2021. Citing both Havens Realty and Pacific
   9
       Properties, CPA disabused Bowmar that it was bringing a “private attorney
  10
       general” action. Instead, CPA’s counsel stated, Bowmar had alleged standing
  11
       under the UCL and FAL for “an injury it has directly sustained. This is a well-
  12

  13
       versed basis for organizational standing.” Weller Decl. Exh. A. Counsel

  14   continued, reminding Bowmar’s counsel that:
  15        A court in the Northern District of California recently reaffirmed this
  16
            form of organizational standing in Organic Consumers Association v.
            Sanderson Farms, Inc., 284 F. Supp. 3d 1005, 1012 (N.D. Cal. 2018),
  17        a suit that brought claims under the UCL and FAL on jurisdictional and
  18
            standing averments closely resembling those made by CPA here.

  19   Id. Finally, the undersigned noted that he “could go on citing directly relevant
  20   cases discussing this well-versed form of organizational standing—there are
  21   dozens,” but hoped that review of Havens Realty, Pacific Properties, Sanderson
  22
       Farms and other cases cited would “be sufficient to convince you that your
  23
       threatened Rule 11 motion is frivolous.” Id. However, if Bowmar moved forward
  24

  25
       with its frivolous Rule 11 motion, it was “advised that CPA will seek sanctions in

  26   the form of its costs and fees related to defending the motion.” Id.
  27

  28
                                                -11-
               PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                           REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.179 Page 16 of 22



   1         On May 3, 2021, Bowmar’s counsel replied that “[t]here appears to be some
   2
       cognitive dissonance on CPA’s part, as the First Amended Complaint expressly
   3
       states it is brought ‘on behalf of the general public.’” Weller Decl. Exh. B.
   4
             Undersigned replied the same day. Weller Decl. Exh. C. Noting that the
   5

   6   phrase “on behalf of the general public” appeared in the caption of the Amended

   7   Complaint, he directed Bowmar’s counsel to Wright and Miller’s definitive
   8   treatise, Federal Practice and Procedure. 3 Wright and Miller, counsel noted, state
   9
       that the “contents of the caption usually are not considered a part of the pleader’s
  10
       statement of the claim,” and the caption is “not determinative as to … the district
  11
       court’s … subject matter jurisdiction over the claims.” Id. (quoting 5A Charles
  12

  13
       Alan Wright and Arthur R. Miller, Federal Practice and Procedure § 1321 (4th

  14   ed. 2020)). Moreover, even if there is a technical defect in a caption, the method
  15   to correct that defect is a motion under Rule 15, not a Rule 12 motion to dismiss,
  16   since “a defective caption or even its complete absence is merely a formal error
  17
       and never should be viewed as a fatal defect, particularly when it can be remedied
  18
       early in the action.” Id. These precedents—and many others to the same effect—
  19
       are discussed at length in CPA’s opposition. Dkt. Entry 7 at 9–13.
  20

  21         CPA’s counsel again stated that he “trust[s] that this exchange has
  22   demonstrated that your threatened motion for sanctions is unfounded” but
  23

  24   3
         Notably, the same phrase (“on behalf of the general public”) appears in the
  25   caption of the complaint in Sanderson Farms. See Dkt. Entry 1, Organic
       Consumers Ass’n. v. Sanderson Farms, Inc., No. 3:17-cv-03592 (N.D. Cal.) (filed
  26
       June 22, 2017); id. Dkt. Entry 31 (Amended Complaint) (filed Aug. 23, 2017). But
  27   the defendant and the Court in that case had little trouble recognizing that it is the
       allegations in a complaint that matter, not stray words in a caption. This is yet
  28
       another reason Bowmar does all it can to avoid mentioning Sanderson Farms.
                                                 -12-
                PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                            REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.180 Page 17 of 22



   1   reiterated “that CPA will seek fees and costs related to defending a motion for
   2
       sanctions should you nonetheless choose to bring one.” Weller Decl. Exh. C.
   3
             Whatever misplaced confidence Bowmar had in the legal basis for its
   4
       arguments on the motion to dismiss should have been put to rest with this
   5

   6   exchange. No reasonably competent attorney could read Havens Realty, Pacific

   7   Properties, Roommate.com, and Sanderson Farms—to say nothing of the
   8   “dozens” of other similar cases CPA alluded to, some of which are described in
   9
       this pleading—and conclude that CPA’s standing averments were, as Bowmar’s
  10
       motion snorts, “particularly frivolous.” Bowmar Memo. 5. Counsel for Bowmar
  11
       either didn’t read these cases when they were pointed out to him or plunged
  12

  13
       forward with this motion regardless, as a litigation tactic. Either way, this motion

  14   is an abuse of Rule 11.
  15         And it gets worse. In order to give Bowmar one last opportunity to
  16   understand just how frivolous a motion for sanctions would be in this case, CPA
  17
       filed its opposition a week early on May 17, 2021, so that Bowmar’s counsel
  18
       would have it for review before the 21-day “safe harbor” period under Rule 11 had
  19
       run. Yet even after reading CPA’s opposition, with its extensive citations to and
  20

  21   discussion of Havens Realty, Pacific Properties, Roommate.com, and Sanderson
  22   Farms, Bowmar still filed this motion on May 25, 2021. And again, it didn’t even
  23   mention the latter case. All told, Bowmar was warned three times (the last time in
  24
       the form of a 22-page opposition brief) that CPA’s standing allegations rested on
  25
       directly on-point, binding, dispositive case law. It ignored those warnings, because
  26
       it was desperate to divert attention from counsel’s blunder in misreading the
  27

  28   Amended Complaint.
                                                -13-
               PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                           REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.181 Page 18 of 22



   1         This motion is frivolous. Bowmar’s motive for bringing it is clear: to
   2
       distract from counsel’s misreading of the Complaint and failure to adequately
   3
       research the law. This is a sanctionable abuse of Rule 11.
   4
       IV. Bowmar should be sanctioned for bringing a frivolous Rule 11 motion.
   5

   6         A Rule 11 violation is a serious thing, and “an accusation of such

   7   wrongdoing is equally serious.” Draper & Kramer, 690 F. Supp. at 732. Upon the
   8   filing of a Rule 11 motion, “the court may award to the prevailing party the
   9
       reasonable expenses, including attorney’s fees incurred for the motion.” Fed. R.
  10
       Civ. P. 11(c)(2) (emphasis added). “[T]he filing of a motion for sanctions is itself
  11
       subject to the requirements of the rule and can lead to sanctions.” Fed. R. Civ. P.
  12

  13   11(b), (c) advisory committee’s note to 1993 amendment.4

  14         Thus, when a Rule 11 motion itself is not well grounded in fact or law, or is
  15   filed for an improper purpose, the court may sanction the moving party. Safe-Strap
  16   Co., Inc. v. Koala Corp., 270 F. Supp. 2d 407 (S.D.N.Y. 2003). See also Judin v.
  17
       United States, 34 Fed. Cl. 483, 493 (Fed. Cl. 1995) (a court may impose sanctions
  18
       for a Rule 11 motion that was “filed solely as a litigation tactic,” having “the effect
  19

  20
       of unnecessarily confusing consideration of the real issues”).

  21         The Court should impose sanctions for Bowmar’s frivolous Rule 11 motion,
  22   for three compelling reasons.
  23

  24

  25
       4
         “A party defending a Rule 11 motion need not comply with the separate
  26
       document and safe harbor provisions when counter-requesting sanctions.” Patelco
  27   Credit Union v. Sahni, 262 F.3d 897, 913 (9th Cir. 2001). In any event, CPA has
       complied with the safe harbor provision, since it put Bowmar on notice as early as
  28
       April 29, 2021 that it would seek sanctions if Bowmar filed this motion.
                                                 -14-
                PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                            REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.182 Page 19 of 22



   1         First, as shown in the motion to dismiss briefing and in this opposition, it is
   2
       not simply the case that Bowmar’s argument about CPA’s standing is a stretch, or
   3
       rests on a shaky premise. It’s wrong. Its wrongness was established 40 years ago,
   4
       in Havens Realty; has been repeatedly reaffirmed since in multiple Ninth Circuit,
   5

   6   California, and federal district court cases; and was reaffirmed again in 2018 in

   7   Sanderson Farms. No reasonably competent attorney could investigate this issue
   8   and come to any other conclusion. See Estate of Blue, 120 F.3d 982, 985 (9th Cir.
   9
       1997) (frivolous filings are “those that are both baseless and made without a
  10
       reasonable and competent inquiry”).
  11
             Counsel for Bowmar points to his undeniably impressive professional
  12

  13
       accomplishments. See William P. Cole Decl. ¶ 4. But these only make his failure

  14   to investigate and act upon these directly on-point, binding, and dispositive cases
  15   all the more worthy of sanctions. See Oganyan v. Square Two Financial, 2012 WL
  16   4466607, at *2 (C.D. Cal. 2012) (“[S]anctions are proper where it is clear that an
  17
       attorney failed to conduct even a cursory factual or legal inquiry into the merits of
  18
       his client’s claims, or where an attorney, by virtue of his personal or professional
  19
       experience, knew or should have known the claims were false or unsupported by
  20

  21   law.”).
  22         Second, Bowmar knew about these precedents. It knew about them because
  23   it was told about them, repeatedly, by CPA. Again, a party’s “ostrich-like tactic of
  24
       pretending that potentially dispositive authority against [its] contention does not
  25
       exist” makes a Rule 11 motion frivolous and is grounds for imposing sanctions on
  26
       the movant. Borowski, supra.
  27

  28
                                                  -15-
                 PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                             REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.183 Page 20 of 22



   1         Third, this motion was filed for an improper and abusive purpose. Having
   2
       plainly misread the Amended Complaint and failed to investigate the basis for
   3
       CPA’s standing averments, counsel filed a motion to dismiss that was itself
   4
       borderline frivolous. Rather than make discretion the better part of valor, however,
   5

   6   counsel decided to cover his error by doubling down and filing this motion for

   7   sanctions—substituting bravado for careful attention to case law or the plain
   8   language of CPA’s complaint.
   9
             Courts subject Rule 11 motions to “stringent” examination, because
  10
       sanctions “1) are in derogation of the general American policy of encouraging
  11
       resort to the courts for peaceful resolution of disputes, 2) tend to spawn satellite
  12

  13
       litigation counter-productive to efficient disposition of cases, and 3) increase

  14   tensions among the litigating bar and between [the] bench and [the] bar.” Moeck
  15   v. Pleasant Valley Sch. Dist., 844 F.3d 387, 392 (3d Cir. 2016). This motion is a
  16   perfect example of the kind of “abusive” and “dilatory” pretrial tactics that Rule
  17
       11 is designed to curb, which needlessly increase costs, waste judicial resources,
  18
       and foster tensions among the bench and bar.5
  19
             The purpose of Rule 11 is to reduce frivolous claims, thereby avoiding
  20

  21   delay and unnecessary expense. See Christian v. Mattel, Inc., 286 F.3d 1118, 1127
  22

  23
       5
        As regards the tendency of sanctions motions to increase tensions between the
  24
       parties, it should be noted that Bowmar’s motion to dismiss opened with an
  25   unnecessary, unprofessional, and mocking comparison of CPA’s counsel to Rip
       Van Winkle, and closed by asserting (wholly incorrectly, as shown herein) that
  26
       CPA’s supposed “private attorney general” action had been foreclosed since
  27   Arnold Schwarzenegger was governor of California. This kind of snideness is
       hardly conducive to amicable relations—and certainly not when it’s followed up
  28
       by an utterly frivolous sanctions motion.
                                                -16-
               PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                           REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.184 Page 21 of 22



   1   (9th Cir. 2002). Here, CPA has been forced to research and file this opposition,
   2
       defending itself against a baseless and frivolous motion for sanctions that
   3
       Bowmar’s counsel knew (or would have known, had he spent a few minutes
   4
       researching the question) should not have been filed. The Court has been forced
   5

   6   to waste judicial resources in reviewing and deciding this frivolous motion. This

   7   is precisely the kind of abusive and wasteful tactic that Rule 11(b) seeks to prevent.
   8   CPA therefore requests that the Court sanction Bowmar’s counsel in the amount
   9
       of $6,030.00, which constitutes CPA’s fees and costs incurred in defending this
  10
       frivolous motion. Weller Decl. ¶ 12.
  11
                                          CONCLUSION
  12

  13
             Considering the foregoing, the motion for sanctions should be denied, and

  14   counsel for Bowmar should be sanctioned under Rule 11(b) in the amount of
  15   $6,030.00, for filing a frivolous and unsupported Rule 11 motion for sanctions
  16   without adequate research.
  17

  18
                                        Respectfully submitted,
  19

  20   Dated: June 14, 2021             CHARLES C. WELLER, APC
  21                             By:    /s/ Charles C. Weller
  22                                    CHARLES C. WELLER
                                        Attorney for Plaintiff
  23

  24

  25

  26

  27

  28
                                                 -17-
                PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                            REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
Case 3:21-cv-00596-W-MDD Document 10 Filed 06/14/21 PageID.185 Page 22 of 22



   1                             CERTIFICATE OF SERVICE
   2
             I hereby certify that on June 14, 2021, I electronically filed the foregoing
   3

   4   document with the Clerk of the Court using the CM/ECF System which will send
   5   notification of such filing via electronic mail to all counsel of record.
   6

   7
                                 By:    /s/ Charles C. Weller

   8                                    CHARLES C. WELLER
                                        Attorney for Plaintiff
   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19

  20

  21

  22

  23

  24

  25

  26

  27

  28
                                                 -18-
                PLAINTIFF’S OPPOSITION TO DEFENDANT’S RULE 11 MOTION FOR SANCTIONS AND
                            REQUEST FOR COUNTER-SANCTIONS UNDER RULE 11(b)
